The opinion of the court was delivered by
PoeteR, J.:
The appellant, August Dorchy, vice president of district No. 14, United Mine Workers of America, a labor union, embracing in its membership persons engaged in coal mining in Crawford and Cherokee counties, Kansas, was charged (jointly with the president of the same labor union, Alexander Howat) with the violation of the industrial court act (Laws 1920, ch. 29) in calling a strike at mine H of the George K. Mackie Fuel Company. He was sentenced to serve six months in the county j ail of Cherokee county and to pay a fine of $500 and the costs of the prosecution.
He contends that his arrest, trial, conviction and sentence were in violation of the rights guaranteed him under the laws and constitution of the United States.
*236The case is controlled by the opinions in The State, ex rel., v. Howat, 109 Kan. 376, 198 Pac. 939; Court of Industrial Relations v. Packing Co., 109 Kan. 629, 201 Pac. 418. See, also, The State, ex rel., v. Howat, 109 Kan. 779, 202 Pac. 72.
On the authority of these cases the judgment is affirmed.